Citation Nr: 1244138	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating for acquired psychiatric disorders diagnosed as bipolar disorder, major depression, and narcotic dependency (an acquired psychiatric disorder) rated as 50 percent disabling from September 22, 2007, to February 9, 2012.

2.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A subsequent August 2006 rating decision granted April 30, 2001, as the effective date for the award of service connection for the acquired psychiatric disorder and assigned a 30 percent rating for it from October 26, 2004.  In a subsequent March 2010 rating decision, the RO recharacterized the Veteran's service connected acquired psychiatric disorder to include her bipolar disorder and assigned this collection of acquired psychiatric disorders a 50 percent rating effective from September 22, 2007.  Most recently, in an August 2012 rating decision, the RO recharacterized the Veteran's acquired psychiatric disorder to include both bipolar disorder and narcotic dependency.  Given this history, the Board has characterized the issues on appeal as they appear on the first page of this decision.

In a March 2007 statement, the Veteran made an application to reopen her claim of service connection for residuals of a hysterectomy.  Moreover, in its September 2006 Brief, the Veteran's representative appears to be raising a claim of clear and unmistakable error in the effective date assigned the grant of the claimant's total disability rating for compensation on the basis of individual unemployability (TDIU) in the March 2010 rating decision.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they must be referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for her service-connected acquired psychiatric disorder.  In addition, the Veteran contests the AMC's proposed finding that she is incompetent for the purpose of direct receipt of her VA compensation benefits.  

By way of history, in a November 2011 decision, the Board denied the Veteran's claim for entitlement to an initial rating for an acquired psychiatric disorder in excess of 30 percent disabling from October 26, 2004, to September 21, 2007.  In that same decision, the Board remanded the issue of entitlement to an initial rating for an acquired psychiatric disorder in excess of 50 percent disabling since September 22, 2007, so that the AMC could obtain additional VA treatment records and afford the Veteran an appropriate VA examination to determine the current severity of her psychiatric symptomatology.  

The Veteran was afforded a VA mental disorders examination in February 2012, at which time the examiner opined that the Veteran was incapable of managing her financial affairs because poor financial judgment during periods of manic activation had led her to previous periods of homelessness and near bankruptcy.  Based on this examination, in an August 2012 rating decision, the AMC increased the Veteran's rating for an acquired psychiatric disorder from 50 percent to 100 percent disabling effective February 10, 2012, the date of the VA mental disorders examination.  However, the AMC also proposed a finding of incompetency.  

In correspondence dated in September 2012, the AMC notified the Veteran that it proposed to rate her incompetent for VA purposes.  In response, the Veteran contested the proposed finding of incompetency and requested that she be afforded a fiduciary hearing on the matter.
In November 2012, the Veteran had her treating VA psychiatrist, David J. Manno, Ph.D., M.D., submit correspondence to VA in which he opined that the Veteran was psychiatrically stable on her current psychopharmacotherapy regimen and did not have functional impairment due to her mental health condition that would prevent her from responsibly managing her finances.  

To date, no further action has been taken with respect to the proposed finding of incompetency.

In addition, with respect to the issue of entitlement to an increased initial rating for service-connected acquired psychiatric disorder, the Board's November 2011 remand instructed the AMC to obtain and associate with the record all of the Veteran's post-February 2010 VA treatment records from the Fort Harrison VA Medical Center, including all records found in Vista Image Display, and post-December 2008 treatment records from Western Montana Mental Health Center.  The AMC was further instructed that all actions to obtain the requested records should be documented fully in the claims file.  If these records could not be located or no such records existed, the AMC was instructed to associate a memorandum of unavailability with the claims file and to provide the Veteran with a copy of the memorandum. 

However, a review of the claims file shows that the AMC requested all treatment records from the Fort Harrison VA Medical Center dated from February 4, 2008, to February 4, 2010, and from February 2, 2010, to September 28, 2010.  This request was made on November 9, 2011, and the records were not associated with the claims file until May 2012.  The record is not clear as to whether the RO requested any records dated later than September 28, 2010, as the RO did not associate a memorandum of unavailability with the claims file.  However, a review of the record suggests that additional VA treatment records exist, as evidenced by the November 2012 correspondence from Dr. Manno in which he indicated that the Veteran had been under his care at the VA Community-Based Outpatient Clinic in Santa Fe, New Mexico, since January 24, 2012.  As these records are relevant to both issues, they must be obtained and associated with the claims file.  
Finally, the Board recognizes that determination of the appropriate rating assigned to the Veteran's acquired psychiatric disorder for the period from September 22, 2007, to February 9, 2012, may depend in part on the outcome of the Veteran's challenge to the proposed finding of incompetency.  Indeed, evidence developed with respect to the issue of incompetency may be relevant to the issue of an increased rating.  Therefore, the issues are inextricably intertwined, and the claim for an increased rating must not be returned to the Board until the proposed finding of incompetency is finalized.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Community-Based Outpatient Clinic in Santa Fe, New Mexico, and request copies of any treatment records from that facility.  Ask that a negative reply be provided by the VA facility if no records are found.  If records are obtained, associate them with the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

2.  The RO/AMC shall reexamine the Veteran's claim pertaining to the proposed finding of incompetency.  If no additional development is required, the RO should prepare a rating decision adjudicating the issue of the Veteran's competency or lack thereof, unless the matter is resolved by the Veteran's withdrawal of her challenge to the proposal.  If, and only if, the Veteran files a timely substantive appeal, should the issue be returned to the Board.  
If the issue is returned to the Board, then schedule the Veteran for a Board hearing on the issue of competency for the purpose of direct receipt of VA compensation benefits.  Send written notice to the Veteran of the date and time of her hearing, and specifically indicate to her that the content of this hearing will be strictly limited the issues of competency.  Once the hearing is complete, associate a copy of the hearing transcript with the claims file.

3.  Only after all of the above actions are complete, readjudicate the Veteran's claim for entitlement to an increased initial rating for an acquired psychiatric disorder.  If an increased rating remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


